United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-138
Issued: March 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 19, 2006 appellant filed a timely appeal of a July 19, 2006 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On September 24, 2004 appellant, then a 44-year-old safety engineer, filed a traumatic
injury claim (Form CA-1) alleging that she sustained headaches and stress as a result of a
September 16, 2004 incident. She alleged that a supervisor, Gloria Conway, “created a hostile
environment within her office by positioning herself in [appellant’s] face, throwing her hands
around, and shouting loud with a very belligerent behavior.” Appellant also stated that in the
hallway the supervisor was bullying and intimidating. A witness statement on the claim form

from a coworker, Debra Coler, reported that she observed Ms. Conway yelling at appellant about
some field work. Ms. Coler stated that Ms. Conway’s demeanor was demanding and
threatening.
In a memorandum dated September 16, 2004, a union steward, Sandra Boudloche,
described appellant’s version of the incident. She stated that on September 15, 2004 appellant
had been on an inspection assignment but Ms. Conway did not appear and appellant decided that
it was too late to begin the next assignment. On September 16, 2004 Ms. Conway stood up and
leaned over her desk so that she was “in [appellant’s] face” and shook her finger and stated, “I
am giving you a direct order! You had better be at Microelectronics tomorrow morning!”
According to Ms. Boudloche, the supervisor left the office and appellant backed away.
Appellant submitted a narrative statement alleging that “I had to dodge being struck by
Conway throwing her hands towards me several times.” She did not provide other details
regarding the actions of Ms. Conway and referred to the statement from Ms. Boudloche.
The record contains a September 16, 2004 email from Ms. Coler who indicated that
appellant initially inquired if Ms. Conway had received a voice mail message and Ms. Conway
replied in a demanding and unappreciated voice that she had not checked her email. According
to Ms. Coler the supervisor went on in the same demanding voice to tell appellant to be at some
site tomorrow and then walked off down the hallway.
Another witness, Eugene Freeman, indicated in a September 24, 2004 statement that he
was with appellant at the time of the September 16, 2004 incident. Ms. Conway’s was loud and
intimidating. Mr. Freeman stated that, based on the supervisor’s tone of voice, standing up and
throwing her arms around, appellant obviously felt threatened.
The employing establishment submitted a September 28, 2004 memorandum from James
Duermeyer, a supervisor, who stated that Ms. Conway was giving appellant a work assignment
and was not bullying or intimidating her.
By decision dated January 3, 2005, the Office denied the claim for compensation. The
Office found that appellant did not establish any compensable work factors with regard to her
claim.
Appellant requested reconsideration by letter dated January 2, 2006. She argued that the
September 16, 2004 incident was a factor of employment and submitted additional medical
evidence. By decision dated July 19, 2006, the Office reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
appellant must submit the following: (1) medical evidence establishing that she has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to her condition; and (3) rationalized medical opinion evidence

2

establishing that the identified compensable employment factors are causally related to her
emotional condition.1
The Board has held that workers’ compensation law does not apply to each and every
injury or illness that is somehow related to an employee’s employment. There are situations
where an injury or illness has some connection with employment but nevertheless does not come
within the concept or coverage of workers’ compensation. Where the medical evidence
establishes that the disability results from an employee’s emotional reaction to her regular or
specially-assigned employment duties or to a requirement imposed by the employing
establishment, the disability comes within coverage of the Federal Employees’ Compensation
Act. The same result is reached when the emotional disability resulted from the employee’s
emotional reaction to the nature of her work or her fear and anxiety regarding her ability to carry
out her work duties.2
By contrast, there are disabilities having some kind of causal connection with the
employment that are not covered under workers’ compensation law because they are not found to
have arisen out of employment, such as when disability results from an employee’s fear of
reduction-in-force or frustration from not being permitted to work in a particular environment or
hold a particular position.3
The assignment of work and related matters are administrative functions of the
employing establishment and may be a compensable factor only under certain circumstances.4
The Board has found that an administrative or personnel matter may be a factor of employment
where the evidence discloses error or abuse by the employing establishment.5 In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.6
ANALYSIS
In the present case, appellant alleges she sustained an injury as a result of a
September 16, 2004 incident involving Ms. Conway, her supervisor. The initial question is
whether there is a compensable work factor that has been alleged and substantiated by the record.
The evidence of record indicated that on September 15, 2004 appellant had not been at the same
inspection site as her supervisor and had left after the inspection was completed. On
September 16, 2004 appellant alleged that she was directed by the supervisor to go to a specific
inspection site on the following day. As noted above, the discussion of work assignments is an
1

Leslie C. Moore, 52 ECAB 132 (2000).

2

Ronald J. Jablanski, 56 ECAB
129 (1976).

(Docket No. 05-482, issued July 13, 2005); Lillian Cutler, 28 ECAB 125,

3

Id.

4

See Robert W. Johns, 51 ECAB 137 (1999).

5

See Michael Thomas Plante, 44 ECAB 510 (1993); Kathleen D. Walker, 42 ECAB 603 (1991).

6

Anna C. Leanza, 48 ECAB 115 (1996).

3

administrative matter. Appellant must establish error or abuse by the supervisor to establish a
compensable work factor.
The witness statements from Ms. Coler and Mr. Freeman indicate that Ms. Conway spoke
to appellant with a raised voice. It is well established that not every statement uttered in the
workplace will give rise to coverage under the Act, and a raised voice in the course of a
conversation does not in itself warrant a finding of verbal abuse.7 The supervisor gave appellant
an order regarding her work assignment and there is nothing in appellant’s allegation or the
witness statements sufficient to establish verbal abuse. With respect to an allegation of a
physical threat, the witnesses indicated only that the supervisor gesticulated with her arms and
stood up. There is no probative evidence that appellant was ever physically threatened by
Ms. Conway.
The record does not provide probative evidence of error or abuse by the employing
establishment regarding the September 16, 2004 incident. Accordingly, the Board finds
appellant did not establish a compensable work factor in this case. Since appellant has not
established a compensable work factor, the Board will not address the medical evidence.8
CONCLUSION
Appellant did not establish a compensable work factor as contributing to an emotional or
physical injury and therefore the Office properly denied the claim.

7

Karen K. Levene, 54 ECAB 671 (2003).

8

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2006 is affirmed.
Issued: March 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

